Citation Nr: 0308971	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-05 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Propriety of an apportionment of the veteran's compensation 
benefits greater than $117.00 from December 7, 1999 to 
February 1, 2001, on behalf of his former spouse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




REMAND

The veteran served on active duty from June 1967 to April 
1974.  The veteran and his former spouse were divorced on 
April [redacted], 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 apportionment decision 
by the RO that reduced the veteran's former spouse's 
apportionment of the veteran's compensation benefits from a 
monthly amount of $600.00 to $117.00, effective February 1, 
2001.  Each party was notified of the RO's decision in a 
letter dated that same month.  The veteran filed a notice of 
disagreement (NOD) in March 2001.  Thereafter, in May 2001, 
the RO issued the veteran a statement of the case (SOC).  A 
substantive appeal was received from the veteran in June 
2001, and a supplemental SOC (SSOC) was issued in August 
2001.  

A review of the record shows that, in February 2000, the RO 
awarded an apportionment of the veteran's disability 
compensation benefits to the veteran's ex-spouse in the 
amount of $600.00, effective from November 1, 1999.  The 
award reflects that the veteran's then spouse was receiving 
$0 in income.  The veteran did not disagree with the final 
apportionment.  At the time of the February 2000 decision, 
the veteran and VA were unaware that the spouse had been 
employed as of December 7, 1999.  The veteran learned of his 
spouse's employment in July 2000, when he received his 
spouse's disclosure statement in conjunction with divorce 
proceedings pending at that time.  He subsequently notified 
VA and VA appropriately started proceedings to reduce the 
spouse's award based on her current monthly employment 
income.  The spouse responded in October 2000.  She did not 
dispute her employment but requested that VA continue the 
apportionment until the divorce the final.

When the veteran disagreed with the February 2001 decision to 
reduce the apportionment from $600.00 to $117.00, he argued 
that such reduction should have been retroactively made from 
the date of the then spouse's employment - December 7, 1999 
to the date of the reduction set by the RO - February 1, 
2001.  In other words, the veteran claims that, because the 
ex-spouse failed to reveal her employment to VA, she is 
guilty of misrepresentation, and consequently, the veteran 
should be not punished for her failure or VA's failure to 
discover it in a timely manner.  Consequently, the veteran 
argues that $483.00 per month was unnecessarily taken from 
him between December 7, 1999, and February 1, 2001.

Given the veteran's arguments, this case must be viewed as a 
potentially contested claim because allowance of the 
veteran's appeal could result in creation of an overpayment 
to the veteran's ex-spouse, which overpayment VA may choose 
to collect from the ex-spouse.  38 C.F.R. § 20.3(p) (2002); 
VAOPGCPREC 74-90, 55 Fed. Reg. 43252 (1990) (payment to a 
dependent-apportionee represents a portion of the primary 
beneficiary's total entitlement, divested from that 
beneficiary and vested in the apportionee, which makes the 
apportionee the beneficiary of the apportionment and thus a 
debtor of an obligation to refund payments to which the 
apportionee, as a beneficiary, was not entitled).  As a 
contested claim, special procedures are required.  
Specifically, all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim, of the 
right and time limit for initiating an appeal, and of hearing 
and representation rights.  38 C.F.R. § 19.100 (2002).  After 
the filing of a NOD, all interested parties will be furnished 
with a copy of the SOC.  38 C.F.R. § 19.101 (2002).  
Thereafter, when a substantive appeal is filed, the content 
of the substantive appeal will be furnished to the other 
contesting party to the extent that it contains information 
that could directly affect the payment or potential payment 
of the benefit that is the subject of the contested claim.  
38 C.F.R. § 19.102 (2002).  Furthermore, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and his or her representative, 
if any, will be notified and afforded an opportunity to be 
present.  38 C.F.R. § 20.713(a) (2002). 

This case must be remanded because the RO failed to comply 
with the contested claim procedures.  Specifically, the RO 
did not provide the veteran's former spouse with notification 
of the pertinent content of the veteran's substantive appeal 
as well 


as the May 2001 SOC or August 2001 SSOC.  Due process 
requires that the veteran's former spouse receive such 
documents and be afforded the opportunity present argument.  

Accordingly, to ensure that all due process requirements have 
been fulfilled, the case is REMANDED to the RO for the 
following:

1.	 The veteran's former spouse should be 
specifically furnished with the 
content of the veteran's substantive 
appeal to the extent it contains 
information which could directly 
affect the payment of an apportioned 
benefit.  A copy of the May 2001 SOC 
and the August 2001 SSOC should also 
be sent to the ex-spouse.  She should 
be given opportunity to respond.

2.	The RO should contact the veteran and 
the veteran's former spouse and ask 
whether either party wants the RO to 
schedule a hearing where both may 
appear and present argument and 
evidence.  38 C.F.R. § 20.713(a) 
(2002).  Any hearing requested at the 
RO should be scheduled and both should 
be notified of the place and time.

3.	Following completion of the foregoing, 
the RO should ensure that it has 
complied with all simultaneously 
contested claims procedures as set 
forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102, Part 20, Subpart F (2002).  
The RO should also ensure that, to the 
extent applicable, the duty-to-notify 
requirements and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 have been 
fulfilled.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

4.	After completion of the above 
development and if additional evidence 
is associated with the claims file 
that was not previously considered by 
the RO, then the RO should re-
adjudicate the issue and consider the 
appropriate provisions, including 
regulations pertaining to reductions 
in 38 C.F.R. § 3.500 (2002).  A SSOC, 
if necessary, should be issued and 
furnished to both the veteran and his 
former spouse.

After the veteran and the veteran's former spouse have been 
given an opportunity to respond to any SSOC, and appear at 
any requested hearing, the claims file should be returned to 
this Board for further appellate review.  No action is 
required of either party until he or she receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant and the 
veteran's former spouse have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

